Citation Nr: 1523987	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-03 630	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a liver disorder to include a fatty liver.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for a left knee disorder.  

6.  Entitlement to service connection for a gallbladder disorder to include gallstones.  

7.  Entitlement to service connection for erectile dysfunction, to include the issue of special monthly compensation based on the loss of use of a creative organ.  

8.  Entitlement to a compensable disability evaluation for the Veteran's irritable bowel syndrome (IBS) for the period prior to May 14, 2013.  

9.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's IBS for the period on and after May 14, 2013.  

10.  Entitlement to an initial compensable disability evaluation for the Veteran's bilateral sensorineural hearing loss.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1991 to November 1991; from October 2003 to July 2004; and from November 2006 to March 2008.  The Veteran served in Afghanistan and was awarded the Combat Action Ribbon.  Additionally, he had periods of active duty for training with the Puerto Rico Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which, in pertinent part, granted service connection for both IBS and right ear sensorineural hearing loss; assigned noncompensable evaluations for those disabilities; effectuated the awards as of August 2, 2010; denied service connection for a right shoulder disorder, a right knee disorder, a not otherwise specified anxiety disorder, a cervical spine disorder, a fatty liver, GERD, a skin disorder, a left knee disorder, and erectile dysfunction; and denied special monthly compensation based on the loss of use of a creative organ.  In February 2012, the RO, in pertinent part, granted a total rating for compensation purposes based on individual unemployability due to service-connected disabilities and effectuated the award as of August 8, 2011.  In March 2013, the RO, in pertinent part, granted service connection for recurrent major depressive disorder; assigned a 100 percent schedular evaluation for that disability; and effectuated the award as of November 15, 2012.  

In March 2014, the RO, in pertinent part, recharacterized the Veteran's service-connected psychiatric disability as posttraumatic stress disorder (PTSD) with a depressive disorder evaluated as 100 percent disabling; recharacterized his service-connected hearing loss disability as bilateral sensorineural hearing loss evaluated as noncompensable; granted service connection for both right shoulder sprain residuals and a right knee bone island and sprain residuals; assigned 10 percent evaluations for those disabilities; effectuated the awards as of July 11, 2011; increased the evaluation for the Veteran's IBS from noncompensable  to 10 percent; and effectuated that award as May 14, 2013.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDING OF FACT

In a March 2015 written statement, the Veteran expressly withdrew "all my pending appeals."  


CONCLUSIONS OF LAW

1.  The issue of service connection for a cervical spine disorder has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The issue of service connection for a liver disorder to include a fatty liver has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  The issue of service connection for GERD has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

4.  The issue of service connection for a skin disorder has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

5.  The issue of service connection for a left knee disorder has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

6.  The issue of service connection for a gallbladder disorder to include gallstones has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

7.  The issue of service connection for erectile dysfunction, to include the issue of special monthly compensation based on the loss of use of a creative organ, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

8.  The issue of a compensable evaluation for the Veteran's IBS for the period prior to May 14, 2013 has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

9.  The issue of an evaluation in excess of 10 percent for the Veteran's IBS for the period on and after May 14, 2013 has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

10.  The issue of an initial compensable evaluation for the Veteran's bilateral sensorineural hearing loss has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a March 2015 written statement, the Veteran conveyed that "I wish to notify the Board [of] my decision to cancel the cited scheduled hearing and withdraw all my pending appeals, as I am satisf[ied] with all my current service-connected disabilities ratings."  

A veteran may withdraw his substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal as to all pending issues.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The Veteran's appeal is dismissed.



		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


